Case: 14-10030      Document: 00512723073         Page: 1    Date Filed: 08/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-10030                                 FILED
                                  Summary Calendar                          August 5, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
DANIEL PATRICK MOORE,

                                                 Petitioner-Appellant

v.

WARDEN RODNEY CHANDLER,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-682


Before WIENER, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Daniel Patrick Moore, federal prisoner # 43561-177, appeals the district
court’s dismissal for lack of jurisdiction of his 28 U.S.C. § 2241 petition
challenging     his   sentence     for   possession      with    intent     to      distribute
methamphetamine. In his § 2241 petition, he contended that he was actually
innocent of his sentence because the Government failed to allege and prove the
drug quantity that subjected him to a higher statutory penalty.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10030    Document: 00512723073     Page: 2   Date Filed: 08/05/2014


                                 No. 14-10030

      We review a district court’s dismissal of a § 2241 petition de novo. Pack
v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Because Moore sought to attack
the manner in which his sentence was determined, he had to meet the
requirements of the savings clause of 28 U.S.C. § 2255(e) to raise his claims in
a § 2241 petition. See id. at 451-52; Kinder v. Purdy, 222 F.3d 209, 212 (5th
Cir. 2000).    Moore does not address or challenge the district court’s
determination that his claims were not cognizable in a § 2241 petition and
offers no argument that his claims fall within the savings clause of § 2255(e).
See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001)(setting
forth requirements to meet savings clause). Accordingly, he has failed to
demonstrate any error and, in effect, has abandoned any challenge to the basis
of the district court’s dismissal of his § 2241 petition. See McGowen v. Thaler,
675 F.3d 482, 497 (5th Cir. 2012).
      The judgment of the district court is AFFIRMED.




                                       2